FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 HANGOVER JOE’S HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 9457 S. University #349 Highlands Ranch, CO 80126 (Address of principal executive offices) 303-872-5939 Telephone number, including Area code (Former Address of principal executive offices) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 122,591,301 shares of the registrant's $0.001 par value common stock outstanding as of August 16, 2013 HANGOVER JOE’S HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2013 CONTENTS PART I – Financial Information Page Item 1.Financial statements 2 Consolidated financial statements (unaudited): 2 Consolidated balance sheetsat June 30, 2013 and December 31, 2012 2 Consolidated statements of operations for the three monthsand six months ended June 30, 2013 and June 30, 2012 3 Consolidated statement of changes indeficit for the six months ended June 30, 2013 4 Consolidated statements of cash flowsfor the six months ended June 30, 2013 and June 30, 2012 5 Notes to consolidated financial statements 6 Item 2. Management’s discussion and analysis of financial condition and results of operations 22 Item 3.Quantitative and qualitative disclosures about market risk 27 Item 4. Controls and procedures 27 PART II – Other Information Item 1A. Risk factors 28 Item 2. Unregistered sales of equity securities and use of proceeds 28 Item 5.Other information 28 Item 6. Exhibits 28 2 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net Inventory Prepaid expenses Debt issuance costs, net - Total current assets PROPERTY AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Stock subscription deposit - Revolving credit facility Convertible note payable - Payable to shareholder - Mandatorily redeemable Series B preferred stock - Notes payable - related party Total current liabilities LONG TERM LIABILITIES Long term portion of notes payable - related party - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES DEFICIT Preferred stock; $0.10 par value; authorized shares-10,000,000 Series A; 425,000 authorized shares, 87,501 shares issued and outstanding Common stock; $0.001 par value; 150,000,000 authorized shares, 122,591,301 (2013) and 120,846,348 (2012) shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Totaldeficit ) ) TOTAL LIABILITIES AND DEFICIT $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 HANGOVER JOE'S HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Selling and marketing General and administrative Total operating expenses LOSS FROM OPERATIONS ) OTHER EXPENSE Interest expense ) (2
